Citation Nr: 1732414	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-20 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include lumbar disc disease and lumbar degenerative joint disease.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

3. Entitlement to service connection for a heart disorder (claimed as sinus bradycardia and pericardial heart condition), to include as secondary to service-connected sleep apnea.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux), to include as secondary to service-connected disabilities and the medications required for the service-connected disabilities.

5. Entitlement to a compensable initial evaluation for status post fracture of the 5th metatarsal of the left foot prior to February 22, 2016, and an evaluation in excess of 20 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1991, with service in Kuwait. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In February 2015, this matter was remanded by a Veterans Law Judge who is no longer with the Board; it was subsequently reassigned to the undersigned.

The Board acknowledges that the matter of total disability rating based on individual unemployability (TDIU) has previously been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Pursuant to Board referral, entitlement to TDIU was considered by the RO and denied in a September 2015 rating decision. The Veteran did not initiate an appeal of that decision and the time allotted for such action has expired.  In addition, the Board finds that the question of a TDIU rating is not raised in the context of the current claims and, accordingly, it is not before the Board at this time and will not be addressed further.

Service connection for GERD and an increased evaluation for status post fracture of the 5th metatarsal of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1. The evidence is at least in equipoise that the Veteran's lumbar spine disability had its onset or is otherwise related to active duty service. 

2. The evidence is at least in equipoise that the Veteran's hypertension is proximately due to his service-connected sleep apnea.

3. The evidence is at least in equipoise that the Veteran's heart condition is proximately due to his service-connected sleep apnea.


CONCLUSIONS OF LAW


1. Service connection for a lumbar spine disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. Service connection for hypertension is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. Service connection for a heart condition is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of notice and assistance requirements on these matters. Any notice or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Lumbar spine

The Veteran underwent VA examinations for his lumbar spine disability in January 2009 and February 2016. Both examiners opined that the Veteran's lumbar spine disability was not as least likely as not related to his military service, but did not address the Veteran's military history as a paratrooper in their analyses. In February 2016, the Veteran provided two medical opinions from private physicians who reviewed the Veteran's service treatment records (STRs) and post-service treatment records: Dr. R. Blecha, M.D., opined that the Veteran's lumbosacral strain and herniated nucleus pulposus was most likely caused by or a result of the Veteran's military service (specifically, his history as a paratrooper), and Dr. A. Alves, D.O., opined that the Veteran's chronic low back syndrome was caused by or a result of his military service (specifically, the Veteran's September 1988 low back injury due to heavy lifting of up to 300-500 pounds (lbs.) of weight). Accordingly, the evidence is at least in equipoise as to whether the Veteran's lumbar spine disability is the result of his military service, and service connection is warranted.


Hypertension and a heart condition

The Veteran underwent VA examinations for his hypertension and his heart condition in May 2016. The examiner opined that his conditions were not directly related to service, but provided a conclusory opinion as to whether the conditions were secondary to any of the Veteran's service-connected disabilities.

In February 2016, the Veteran provided an opinion by a private physician, Dr. A. Sawar, M.D., who reviewed the Veteran's STRs and post-service treatment records and opined that the Veteran's hypertension and heart condition (to include coronary artery disease and mitral valve disorder) were as least as likely as not caused by or a result of the Veteran's service-connected sleep apnea. Accordingly, service connection for those claims is warranted.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for hypertension is granted.

Service connection for a heart condition is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

GERD

Pursuant to Board remand, the Veteran underwent a VA examination for his GERD in February 2016. The VA examiner opined that it was less likely as not that GERD was caused by or a result of service, because the Veteran's STRs are silent for GERD complaints during and within 18 months of the Veteran's discharge. The examiner also noted the Veteran's in-service diagnosis of gastroenteritis and stated that acute viral gastroenteritis is not related to the development of GERD. However, when opining about whether GERD is secondary to any of the Veteran's service-connected disabilities, the examiner simply stated "No" and referenced his previous opinion related to direct service connection; such response is conclusory and without sufficient analysis. Accordingly, a new VA medical opinion is necessary. See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).

Left foot

Pursuant to Board remand, the Veteran underwent a VA examination for his left foot in September 2015 and February 2016. The Board remand provided that the "examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Code 5284." (emphasis added). Diagnostic Code 5284 provides disability ratings for a foot injury in terms of severity (injuries evaluated as "moderate," "moderately severe," or "severe" warrant a compensable rating). Both examiners did not discuss their findings in the terms provided by Diagnostic Code 5284. Accordingly, the claim must be remanded to obtain an examination that complies with the Board remand. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that following the February 2016 VA examination, the RO recharacterized the Veteran's claim as for pes planus (flatfoot), because it determined that the February 2016 examiner diagnosed the Veteran with flatfoot. The examiner provided findings for symptoms related to flatfoot, but does not appear to have actually diagnosed flatfoot. Clarification about the Veteran's diagnosis is needed. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his GERD and left foot. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

2. The AOJ should obtain copies of VA treatment records for the Veteran's GERD and left foot from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has for his conditions are associated with the record.

3. After the above development is completed, the AOJ should arrange for a medical opinion (with examination only if the examiner deems it necessary) to address the likely cause of the Veteran's GERD. The Veteran's claims file (including Board remands) must be reviewed by the examiner. Any indicated tests or studies should be completed. Based on review of the Veteran's claims file, the examiner should provide an opinion that responds to the following:

(a) Is it AT LEAST AS LIKELY AS NOT (A 50% OR GREATER PROBABILITY) that Veteran's GERD was either caused by or aggravated by ANY of the Veteran's service-connected disabilities? The opinion MUST address whether the medication taken for the Veteran's service-connected disabilities caused or aggravated the Veteran's GERD.

The opinion MUST address whether Veteran's GERD INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated). If aggravation is found, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the Veteran's GERD began in or is otherwise related to the Veteran's military service? In responding, the examiner is asked to specifically address the Veteran's in-service diagnosis of gastroenteritis.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. After the development in steps one and two is completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left foot disability. The examiner must review the entire record (including Board remands) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed, and the examiner MUST respond to the following:

(a) Please indicate, by diagnosis, the Veteran's left foot disability(ies). 

(b) Are the Veteran's symptoms in his left foot more accurately described as mild, moderate, moderately severe, or severe? The examiner is reminded that when there is a question as to which of two evaluations shall be applied, the higher evaluation should be assigned if the disability picture more nearly approximates that rating.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


